Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 20, 2017

The Court of Appeals hereby passes the following order:

A17E0036. DAKER v. OWENS, DEPARTMENT OF CORRECTIONS.

      Waseem Daker, a prisoner within the meaning of the Prison Litigation Reform
Act of 1996 (OCGA § 42-12-1 et. seq.), has filed a timely emergency motion pursuant
to Court of Appeals Rules 16 (c); 31 (i) and 40 (b) seeking an extension of time to file
an application for a discretionary appeal from the trial court’s January 23, 2017 order
in a civil action denying a motion to set aside a prior court order. The motion is
GRANTED, and Daker shall have until March 17, 2017 to timely file an application
for a discretionary appeal pursuant to OCGA §§ 42-12-8 and 5-6-35.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/20/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.